This cause having been heretofore submitted on the pleadings and the evidence taken before and reported by the Commissioner and the Special Master appointed for the purpose, and the Court being now fully advised in the premises:
It is considered, ordered, and decreed that the defendant, The Finney County Water Users’ Association, its officers, attorneys, agents, and employees, be, and they are hereby, severally enjoined from prosecuting further those certain cases now pending in the District Court of the United States for the District of Colorado entitled *709The Finney County Water Users' Association, a corporation of Kansas, plaintiff, versus The Graham Ditch Company and others, defendants, and The Finney County Water Users' Association, a corporation of Kansas, plaintiff, versus The Coler Ditch and Reservoir Company, a corporation of Colorado', and others, defendants, said cases being numbered 6633 and 7493 respectively on the docket of said United States District Court.
It is further considered, ordered, and decreed that the prayers of both the State of Colorado and the State of Kansas for relief other than that decreed herein be, and they are hereby, dismissed.
It is also considered, ordered, and decreed that costs in this cause shall be borne and paid in equal parts by the States of Colorado and Kansas.